United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1494
Issued: March 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 2, 2019 appellant, through counsel, filed a timely appeal from a March 21, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 21, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for
authorization of chiropractic treatment for the period January 26 through July 23, 2018.
FACTUAL HISTORY
On April 24, 2017 appellant, then a 21-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on April 14, 2017 he injured his lower back when retrieving
a package from the rear of his postal vehicle while in the performance of duty. He stopped work
on April 18, 2017 and returned to work on April 24, 2017. OWCP assigned the claim File No.
xxxxxxx508,4 and accepted it for a lumbar strain.
On May 31, 2017 Dr. Galeano Gustavo, a family medicine specialist, released appellant to
full-duty work on May 31, 2017. He related that appellant’s lumbosacral spine examination was
relatively normal with normal sensation, normal reflexes with normal lordosis, no tenderness, full
range of motion, and negative straight leg raise bilaterally.
On or about June 2, 2017 appellant had a nonwork-related slip and fall at a gas station. He
was diagnosed with lumbar strain.5 A September 15, 2017 magnetic resonance imaging (MRI)
scan of the lumbar spine revealed no fracture, subluxation, or focal disc herniation in the lumbar
spine.
On January 26, 2018 appellant sought care from Dr. Darrell B. Carroll, a chiropractor, who
diagnosed lumbar sprain, left side lumbago with sciatica, radiculopathy of the thoracic and lumbar
regions, and muscle spasm of the back. A history of the April 14, 2017 employment injury was
provided. Dr. Carroll noted that appellant’s straight leg raise test was positive on the left and noted
several subluxations.
Appellant received chiropractic treatment from Dr. Carroll until
July 23, 2018. In his progress notes, Dr. Carroll noted subluxation of the lumbar and thoracic
segments; however, he did not relate that his subluxation diagnoses were based on x-ray evidence.
Under OWCP File No. xxxxxx885, appellant filed a traumatic injury claim (Form CA-1)
for a back injury, which occurred on July 24, 2018 when closing a freight elevator while in the
performance of duty. OWCP accepted the claim for strain of a muscle, fascia, and tendon of the
lower back, strain of ligaments of the lumbar spine, and a strain of unspecified muscle, fascia, and
tendon of the left shoulder and upper arm.
In an August 10, 2018 letter, OWCP advised appellant that the evidence submitted was
insufficient to authorize chiropractic treatment for the period January 26 through July 23, 2018 for
the accepted work-related conditions. It advised appellant of the criteria for authorization of

4

OWCP File No. xxxxxx367, with a date of injury of April 17, 2017, was administratively closed as OWCP
determined that it was for the same injury as the present claim, assigned File No. xxxxxxx508. All documents from
File No. xxxxxxx367 were moved into the current case file.
5

Under OWCP File No. xxxxxx948, appellant filed a claim for a July 8, 2017 traumatic injury when his back
allegedly tightened up while carrying mail in the performance of duty. OWCP denied the claim as the factual
component of fact of injury had not been established.

2

chiropractic treatment under FECA and requested additional medical information. Appellant was
afforded 30 days to submit the necessary evidence.
By decision dated September 21, 2018, OWCP denied authorization for chiropractic
treatment for the period January 26 through July 23, 2018. It noted that, while Dr. Carroll had
described subluxation at various levels of the spine, he did not demonstrate subluxation of the
spine based upon x-ray evidence.
On September 28, 2018 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review. During the January 22, 2019
telephonic hearing, he testified that he sought chiropractic treatment for the 2017 employment
injury and that manipulation had been performed. Appellant also testified that he had not been
referred by an orthopedic doctor for the chiropractic treatment.
By decision dated March 21, 2019, OWCP’s hearing representative affirmed the
September 21, 2018 denial of authorization of chiropractic treatment for the period January 26
through July 23, 2018. The hearing representative reviewed the evidence in appellant’s claims
pertaining to the lumbar spine condition and was unable to find any diagnostic studies, which
indicated a subluxation diagnosis based upon x-ray evidence or any evidence that appellant was
referred for chiropractic treatment by a physician.
LEGAL PRECEDENT
Section 8103(a) of FECA6 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed by or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly compensation.7
In interpreting this section of FECA, the Board has recognized that OWCP has broad discretion in
determining whether a particular type of treatment is likely to cure or give relief.8 The only
limitation on OWCP’s authority is that of reasonableness.9
Under section 8101(2) of FECA, chiropractors are only considered physicians to the extent
that they treat spinal subluxations as demonstrated by x-ray to exist.10 OWCP’s regulation relates
that reimbursable chiropractic services are limited to physical examinations (and related laboratory
tests), x-rays performed to diagnose a subluxation of the spine, and treatment consisting of manual
manipulation of the spine to correct a subluxation.11

6

See supra note 2.

7

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

8

R.C., Docket No. 18-0612 (issued October 19, 2018); W.T., Docket No. 08-0812 (issued April 3, 2009).

9

D.C., Docket No. 18-0080 (issued May 22, 2018); Mira R. Adams, 48 ECAB 504 (1997).

10

5 U.S.C. § 8101(2). See A.D., Docket No. 18-1478 (issued February 4, 2019).

11

20 C.F.R. § 10.5(o).

3

OWCP’s implementing regulations provide exceptions to the general rule that services
rendered by a chiropractor are not payable when they do not consist of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist. These exceptions are for physical
therapy rendered by a chiropractor under the direction of an authorized physician and for
chiropractic treatment authorized without limitations by OWCP or the employing establishment.12
ANALYSIS
The Board finds that OWCP did not abuse its discretion in denying appellant’s request for
authorization of chiropractic treatment for the period January 26 through July 23, 2018.
The evidence of record, including evidence from appellant’s claims concerning his lumbar
spine, is devoid of a subluxation diagnosis based upon x-ray evidence or any evidence that
appellant was referred for chiropractic therapy treatment by a physician for treatment of his
accepted employment injuries. The record contains reports from Dr. Carroll, a chiropractor, who
provided spinal manipulation of multiple subluxations during the period in question. However,
Dr. Carroll did not provide explanation in any of his progress notes that a subluxation had been
diagnosed based upon x-ray evidence. As chiropractic treatment can only be reimbursed for
manual manipulation of subluxation based upon x-ray evidence, Dr. Carroll’s chiropractic
treatment is not reimbursable.13
Furthermore, appellant has not established that his chiropractic care should be authorized
as he was referred for chiropractic care by a physician. Appellant has in fact testified that he was
not referred to Dr. Carroll for chiropractic treatment. The evidence of record also does not
establish that chiropractic care has otherwise been authorized by OWCP or the employing
establishment.14
On appeal counsel asserts that OWCP’s decision is contrary to law and fact. As explained
above, the Board finds that OWCP did not abuse its discretion by denying authorization of
chiropractic treatment for the period in question.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request for
authorization of chiropractic treatment for the period January 26 through July 23, 2018.

12

Id. at § 10.311(d); see W.D., Docket No. 12-0968 (issued November 2, 2012).

13

Supra note 11.

14

Supra note 12.

15

Supra notes 11 and 12.

4

ORDER
IT IS HEREBY ORDERED THAT the March 21, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 11, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

